Exhibit 10.10(e) Schedule of ATM Warrants Issued Warrants in the form filed as Exhibit 10.10(a) to this Quarterly Report on Form 10-Q of KiOR, Inc. were issued pursuant to Amendment No. 1 to the Loan and Security Agreement dated as of March 18, 2013 among the Company, KiOR Columbus LLC, 1538731 Alberta Ltd., 1538716 Alberta Ltd. and KFT Trust, Vinod Khosla, Trustee as follows: Date Issued Warrantholder Numbers of Underlying Shares Exercise Price March 18, 2013 1538731 Alberta Ltd. $ 1538716 Alberta Ltd. $ KFT Trust, Vinod Khosla, Trustee $ April 24, 2013 KFT Trust, Vinod Khosla, Trustee $ May 17, 2013 KFT Trust, Vinod Khosla, Trustee $ June 17, 2013 KFT Trust, Vinod Khosla, Trustee $ July 26, 2013 KFT Trust, Vinod Khosla, Trustee $ August 27, 2013 KFT Trust, Vinod Khosla, Trustee $
